DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objections/Rejections
The objection to the drawings is hereby withdrawn in view of the Drawings filed on Mar. 11, 2021. 
All rejections pertaining to claims 28-29 are moot because the claims were cancelled in the amendments filed on Feb. 2, 2021.
The rejections of claims 1, 5, 8-14, 16 and 33 under 35 U.S.C. 103 as being unpatentable over Smyth et al. (US 2009/0226521; published: Sept. 10, 2020); claim 25 under 35 U.S.C. 103 as being unpatentable over Smyth et al. (US 2009/0226521; published: Sept. 10, 2020) as applied to claims 1, 5, 8-14, 16 and 33 above, and further in view of Goldsmith (US 2010/0286791; published: Nov. 11, 2010; of record); and claim 34 under 35 U.S.C. 103 as being unpatentable over Smyth et al. (US 2009/0226521; published: Sept. 10, 2020) as applied to claims 1, 5, 8-14, 16 and 33 above, and further in view of Kolazi et al. (US 2013/0224125; published: Aug. 29, 2013) are hereby withdrawn in response to the Applicants arguments and claim amendments filed on Feb. 2, 2021.
	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nicholas Lanzatella on May 27, 2021.
The application has been amended as follows: 
In the Claims:
Claims 26-27, 30-32 and 36 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Smyth et al. (US 2009/0226521; of record), teach the use of magnetic nanoparticles for enhancing drug delivery using a low oscillating magnetic field strength of 3.1 kA/m (converts to 39 G or 0.039 kG) (Example 1). Smyth et al. teach that an alternating magnetic field (i.e., static switched magnetic field) can be applied when the nanoparticles are proximate the mucous barrier and/or the distal epithelia of the lung, wherein the alternating magnetic field generated thermally and/or mechanically activates the nanoparticles ([0025]). Smyth et al. do not teach wherein the second static magnetic field has a different direction that the first and wherein exposing the biofilm that has been contacted with an 
The prior art is free of any teaching or suggestion of a method of antimicrobial treatment, wherein two static magnetic fields with different directions are applied alternately to a biofilm that has been contacted with an iron-containing nanoparticle is alone sufficient to kill the microbe without additional treatment steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617